DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 78, 117-120, 124, 125 and 127-139 are pending in the application.  Claims 1-77, 79-116 and 121-123 and 126 are cancelled.  Claims 128-139 are newly-added.
Priority
This application is a U.S. National Stage entry of PCT/US18/17802, filed on 02/12/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/457,597, filed on February 10, 2017.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Claims 117-120 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.
Applicants request rejoinder of amended claims 117-120, as they now depend from claim 78.  In the interest of compact prosecution, claims 117-120 are hereby rejoined and examined on the merits for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.125,
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Claims 130, 132 and 135-139 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78, 117, 124 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection made in response to the amendments.
Claim 78 as amended recites the phrase “L2 is a trigger-responsive moiety comprising a disulfide bond or sulfur moiety;…”.  Applicants note in REMARKS (05/03/2021) (p. 6 of 9 par. 2) that the 
    PNG
    media_image1.png
    143
    611
    media_image1.png
    Greyscale

and p. 50 lines 12-13 are as follows:

    PNG
    media_image2.png
    60
    604
    media_image2.png
    Greyscale

	The term “sulfur moiety”, now included in claim 78, is not supported by either of these recitations, where the first discusses embodiments comprising a disulfide bond, and the second simply defines the meaning of an “alkylthio” moiety.  Correspondingly, addition of “sulfur moiety” as an option for component L2 as written adds new matter, and in fact impermissibly broadens the claim, inconsistent with the original disclosure.
Claims 118 and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection made in response to the amendments and in view of the rejoinder of claims 118 and 119.
	Claim 118 recites a method of expressing an azidosugar on the surface of a cancer cell, comprising contacting a cancer cell with a compound of claim 78.  Nothing in the disclosure adequately describes the manner in which expression of an azidosugar on the surface of a cancer cell is an any reasonable way related to contacting a cancer cell with a compound of claim 78, where the compound of claim 78 comprises no azidosugar or relationship with an azidosugar.  Claim 119 has an analogous problem.
120 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting proliferation of breast cancer cells, does not reasonably provide enablement for generally treating cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a scope of enablement rejection made in response to the amendments and in view of the rejoinder of claim 120.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims – The claim is broad, being drawn to a method of universally treating cancer using a compound having the structure recited in claim 78.  Further, as set forth in the specification (p. 55-56) the terms "treat" and "treating" refer to performing an intervention that results in (a) preventing a condition or disease from occurring in a subject that may be at risk of developing or predisposed to having the condition or disease but has not yet been diagnosed as having it; (b) inhibiting a condition or disease, e.g., slowing or arresting its development; or (c) relieving or ameliorating a condition or disease, e.g., causing regression  of the condition or disease, to performing an intervention that results in (a) inhibiting a condition or disease, e.g., slowing or arresting its development; or (b) relieving or ameliorating a condition or disease, e.g., causing regression of the condition or disease.
Therefore, general prevention or prophylaxis of cancer of any form is claimed.
(b)	Nature of the invention - The nature of the invention is drawn to the treatment of cancer using a compound that is a conjugate of DM1 (a maytansinoid derivative) with DBCO, an activated alkyne group commonly used in copperless “click” reactions with corresponding azido derivatives.
(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what 
Applicant’s claims are drawn to the treatment of all types of cancer, where treatment comprises preventive embodiments. The state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, pages 823-837) teach that (p. 823):
[I]t is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins.
Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying causes result in a significant complexity in treating cancer generally. There is no known target that can be activated/inhibited that would be expected to result in the treatment of all types of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824):
[W]e still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail.
Therefore, any claim to the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating all types of cancer since there is no known mode of action that can reliably lead to the treatment of all types of cancer.
Regarding universal treatment of cancer with mertansine or emtansine conjugates, as discussed by Applicants (p. 81), mertansine (DM1) is a potent inhibitor of tubulin polymerization and is an extremely effective cytotoxic reagent with in vitro IC50 value down to tens of pM in a variety of breast cancer cell lines. The parental drug of DM1, maytansine, has been extensively evaluated in Phase I and II clinical trials for cancer treatment, but was discontinued due to the severe toxicity and inefficient therapeutic index. Recently, DM1 has been used as the cytotoxic reagent in antibody-drug conjugate and achieved tremendous success in Her2+ breast cancer treatment with the drug, T-DM1 (trastuzumab emtansine, 
Duan (Science China Chemistry 2013 56(3):279-285) describes incorporation of the azido sugar GalNaz into the triple-negative cell line MDA-MB-231 (Abstract and throughout).  Incorporation of the modified sugar allowed successful imaging and perturbation of protein glycosylation in the cancer cell line.  Imaging was accomplished after reaction of DBCO-fluorescein with GalNaz-modified cells.
Prescher (Nature 2004 430:873-877) (Abstract and throughout) describes chemical remodeling of cell surfaces in living animals, where azido labeled sugars were used to chemically modify cell-surface glycans in living animals, where “the azide has an alternative mode of reactivity, the 1,3-dipolar cycloaddition with alkynes, which has been used for bioconjugation reactions and could potentially be modified for use in vivo.” (p. 876 col 2 oar 3).
Importantly, based on the prior art of record, and in view of the instant disclosure, the examiner is unaware of any demonstration of a method of treatment of cancer by administration of a conjugate such as recited in claim 78, either in a relevant animal model of cancer, or in a human subject in need of treatment for cancer.
The prior art and the content of the disclosure clearly fail to teach that the state of the art has advanced to the point of being predictive of the treatment of cancer in general with a compound as currently claimed. Accordingly, the art fails to recognize these compounds as some type of magic bullet against cancer in general. 
(d)	 Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine in which cancers the recited compound exhibits the desired pharmacological activity and, correspondingly, which cancers would benefit from this activity.
Amount of direction provided by the inventor and existence of working examples - Applicants (p. 81; Figure 14) demonstrate cytotoxicity of DM1-MAL-PEG-DBCO in MDA-MB-231 breast cancer cells by MTT assay.  Applicants further describe experiments of MTD of two conjugates in nude mice injected with the conjugates.  Nothing is provided regarding actual treatment of cancers in an animal subject or a human patient.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what cancers would be benefited by the claimed DM!-DBCO conjugates of claim 78.
With particular respect to the treatment any type of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833):
It is very likely that the oncogenes and non-oncogenes to which tumors are addicted will serve as the targets of successful cancer therapies in the future. However, it is already clear that each of even the best therapies applied alone eventually fail in the majority of cases.
Therefore, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable; however, Applicant claims that the instant compound is the first and only broadly applicable cancer treatment despite the fact that Applicant has merely shown activity in a few in vitro assays and then failed to provide evidence of broad treatment ability.
In fact, Luo et al. teach that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the instant specification to allow a person of ordinary skill in the art to treat all types of cancer using either the instant compound alone or in an orthogonal therapy approach. Rather, 
In this situation, a person having ordinary skill in the art being familiar with the low success rate and extreme unpredictability regarding cancer therapeutics would expect the instant claims to be replete with types of cancer that are not amenable to treatment using the instantly recited compound. Furthermore, the state of the art regarding the usefulness of compounds having the same properties as the compound instantly recited, as well as the extreme level of unpredictability regarding cancer therapeutics would require a person having ordinary skill in the art to both fully explore and evaluate the instantly disclosed properties across a large range of different types of cancer. Such studies would involve in vitro and in vivo model systems for a vast array of types of cancer. Even if a person having ordinary skill in the art would be able to establish what types of cancer might be amenable to treatment with the instant compounds, a person having ordinary skill in the art would still need to investigate the individual types of cancer in even more detail to determine if a therapeutic method could be developed. Such an experimental undertaking is well beyond what would be considered routine for a person having ordinary skill in the art.
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claim, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 125, 129, 131, 133 and 134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 125 recites the phrase “wherein the sulfur moiety in L2 forms a disulfide bond in the trigger responsive moiety.”  However, it seems that based on the overall content of the disclosure that the sulfur moieties 
    PNG
    media_image3.png
    83
    139
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    86
    135
    media_image4.png
    Greyscale
form a disulfide bond with D, not a disulfide in L2 itself.  This ambiguity renders the claim indefinite.
Claim 129, depending from claim 78, recites the compound DM1-MAL-PEG-DBCO as depicted.  However, L2, as depicted, does not comprise either a disulfide or a sulfur moiety. The sulfur moiety is clearly part of D (as shown in claim 78).  Accordingly, this limitation in claim 129 lacks antecedent basis, rendering the claim indefinite.
Claim 131 recites “[t]he compound of claim 78, wherein L2 is a disulfide moiety.”  However, while L2 may comprise a disulfide bond, it appears that it itself is not a disulfide moiety (i.e. S-S), as it appears that one sulfur atom in the conjugate is contributed by D, as defined in claim 78.
Claim 133 recites “wherein the compound comprises: 
    PNG
    media_image5.png
    83
    111
    media_image5.png
    Greyscale
.”  Claim 133 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural relationships of elements, such omission amounting to a gap between the structural connections.  See MPEP § 2172.01.  The omitted structural relationships are: the where and how 
    PNG
    media_image5.png
    83
    111
    media_image5.png
    Greyscale
is incorporated into the compound of claim 78.
Claim 134 recites “wherein the compound comprises: 
    PNG
    media_image6.png
    90
    113
    media_image6.png
    Greyscale
.”  Claim 133 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural relationships of elements, such omission amounting to a gap between the structural connections.  See MPEP § 2172.01.  The omitted structural relationships are: the where and how 
    PNG
    media_image6.png
    90
    113
    media_image6.png
    Greyscale
is incorporated into the compound of claim 78.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
	Claims 127 and 128 are allowed.
Response to Arguments
Applicants argue that as claim 78 has been amended to recite that L2 comprises a disulfide or sulfur moiety, which implies that S-S is present in at least one embodiment, that the claims are believed to particularly point out and distinctly claim the subject matter of the invention.  However, as set forth above herein, in making the amendment, Applicants have impermissibly added new matter, where there is nothing in the disclosure that describes the added “sulfur moiety” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The prior art rejections made under 35 U.S.C. 102(a)(2) over Chang have been withdrawn in view of the amendments, as argued persuasively by Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/JOHN M MAURO/Primary Examiner, Art Unit 1625